Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 1 of 15            PageID #: 88




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAII

   CHRISTOPHER JAY SCAPEROTTA,                  CIVIL NO. 20-00542 LEK-KJM
   #A6083262,
                                                ORDER DISMISSING FIRST
                    Plaintiff,                  AMENDED COMPLAINT WITH
                                                PARTIAL LEAVE TO AMEND
            vs.

   KAUAI POLICE DEPARTMENT, et
   al.,

                    Defendants.


                  ORDER DISMISSING FIRST AMENDED COMPLAINT
                        WITH PARTIAL LEAVE TO AMEND


        Before the Court is Plaintiff Christopher Jay Scaperotta’s (“Scaperotta”) first

  amended prisoner civil rights complaint (“FAC”) brought pursuant to 42 U.S.C.

  § 1983.1 ECF No. 13. Scaperotta names as Defendants the Kauai Police


        1
          This is one of fifteen civil actions that Scaperotta has pending in this court
  since. See Scaperotta v. Kauai Cmty. Corr. Ctr., Civ. No. 20-00548 DKW-RT (D.
  Haw.); Scaperotta v. Kauai Cmty. Corr. Ctr., Civ. No. 20-00549 JMS-KJM (D.
  Haw.); Scaperotta v. Kauai Cmty. Corr. Ctr., Civ. No. 20-00550 JMS-RT (D.
  Haw.); Scaperotta v. Wagatsuma, Civ. No. 20-00551 JAO-RT (D. Haw.);
  Scaperotta v. Oahu Cmty. Corr. Ctr., Civ. No. 21-00061 JMS-RT (D. Haw.);
  Scaperotta v. Sequeira, Civ. No. 21-00069 JMS-KJM (D. Haw.); Scaperotta v.
  Haw. U.S. Dist. Ct., Civ. No. 21-00073 HG-RT (D. Haw.); Scaperotta v.
  Kanehailua, No. 21-00074 DKW-WRP (D. Haw.); Scaperotta v. Oahu Cmty.
  Corr. Ctr., No. 21-00075 SOM-RT (D. Haw.); Scaperotta v. Kauai Cmty. Corr.
  Ctr., No. 21-00085 DKW-RT (D. Haw.); Scaperotta v. Wagatsuma, No. 21-00097
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 2 of 15               PageID #: 89




  Department (“KPD”) and the County of Kauai (“County”). Id. at PageID

  ## 70–71. Scaperotta alleges that two KPD officers used excessive force during a

  2018 arrest, id. at PageID # 72, and the County did not prevent a 2018 sexual

  assault in a Salt Pond Park bathroom, id. at PageID # 73. For the following

  reasons, the FAC is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2) and

  1915A(b)(1), with partial leave granted to amend.

                           I. STATUTORY SCREENING

        The Court is required to screen all in forma pauperis complaints pursuant to

  28 U.S.C. §§ 1915(e)(2) and 1915A(a). See Byrd v. Phoenix Police Dep’t, 885

  F.3d 639, 641 (9th Cir. 2018) (per curiam); see also Lopez v. Smith, 203 F.3d 1122,

  1129 (9th Cir. 2000) (en banc) (“[S]ection 1915(e) applies to all in forma pauperis

  complaints, not just those filed by prisoners.”). Claims or complaints that are

  frivolous, malicious, fail to state a claim for relief, or seek damages from

  defendants who are immune from suit must be dismissed. See Id. at 1126–27;

  Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Dismissal of a complaint for failure to state a claim on which relief may be

  granted under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1) involves the same


  HG-KJM (D. Haw.); Scaperotta v. Colobong, No. 21-00102 JMS-WRP (D. Haw.);
  Scaperotta v. Charles, No. 21-00107 DKW-KJM (D. Haw.); Scaperotta v. Viohle,
  No. 21-00108 HG-KJM (D. Haw.).

                                            2
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 3 of 15               PageID #: 90




  standard as that used under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

  Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam); see also Watison v.

  Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (“The standard for determining

  whether a plaintiff has failed to state a claim upon which relief can be granted

  under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure

  12(b)(6) standard for failure to state a claim.”). Under this standard, a complaint

  must “contain sufficient factual matter, accepted as true, to state a claim to relief

  that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

  quotation marks and citation omitted). A claim is “plausible” when the facts

  alleged support a reasonable inference that the plaintiff is entitled to relief from a

  specific defendant for specific misconduct. See id.

        Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

  complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

  that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)). “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

  omitted). The “mere possibility of misconduct,” or an “unadorned, the

  defendant-unlawfully-harmed-me accusation” falls short of meeting this

                                              3
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 4 of 15              PageID #: 91




  plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

  Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

  be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The Court must grant leave to amend if it appears the plaintiff

  can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

  claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

  Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                                 II. BACKGROUND2

        Scaperotta alleges in Count I that two unidentified KPD officers (who are

  not named as Defendants) used excessive force during an arrest sometime in 2018.

  ECF No. 13 at PageID # 72. Scaperotta claims that he was in a closed tent “at Salt

  Pond Park off property on Port Allen property” when two police officers asked him

  to exit his tent. Id. After Scaperotta refused to comply with the officers’

  instruction, the officers allegedly opened the tent and sprayed Mace at Scaperotta.

  Id. The officers then allegedly “ripped” Scaperotta from the tent, “tased and




        2
         Scaperotta’s factual allegations are accepted as true. See Nordstrom v.
  Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                            4
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 5 of 15           PageID #: 92




  subdued” him, and took him to an ambulance. Id. According to Scaperotta, KPD

  policy states that only “‘equal force’ should be used.” Id.

        Scaperotta alleges in Count II that he was sexually assaulted in a Salt Pond

  Park bathroom in 2018. ECF No. 13 at PageID # 73. He claims that “Park

  Rangers” and the KPD did not “reinforce security measures when a known

  criminal element existed.” Id. According to Scaperotta, at some point there was a

  murder at “Port Allen Airport Beach,” and Salt Pond Park is “known for

  methamphetamine use.” Id.

        Scaperotta seeks $400 million in compensatory damages, $300 million in

  personal injury damages, and $125 in “nominal/punitive” damages. Id. at PageID

  # 74. He also seeks an “expungement of record,” an “out of court settlement,” and

  “security put in place at park.” Id.

                                   III. DISCUSSION

  A. Legal Framework for Claims under 42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and

  (2) that the alleged violation was committed by a person acting under color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

  connection or link between a defendant’s actions and the plaintiff’s alleged


                                            5
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 6 of 15            PageID #: 93




  deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

  Goode, 423 U.S. 362, 371–72, 377 (1976); May v. Enomoto, 633 F.2d 165, 167

  (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

  right, within the meaning of section 1983, if he does an affirmative act, participates

  in another’s affirmative acts or omits to perform an act which he is legally required

  to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,

  588 F.2d 740, 743 (9th Cir. 1978) (citation omitted). Thus, a plaintiff must allege

  that he suffered a specific injury as a result of a particular defendant’s conduct and

  must affirmatively link that injury to the violation of his rights.

  B. Statute of Limitations

        Because 42 U.S.C. § 1983 does not contain its own statute of limitations,

  “[a]ctions brought pursuant to 42 U.S.C. § 1983 are governed by the forum state’s

  statute of limitations for personal injury actions.” Knox v. Davis, 260 F.3d 1009,

  1012–13 (9th Cir. 2001) (citing Wilson v. Garcia, 471 U.S. 261, 276 (1985)). In

  Hawaii, the statute of limitations for personal injury actions is two years. See Haw.

  Rev. Stat. § 657-7; Bird v. Dep’t of Hum. Servs., 935 F.3d 738, 743 (9th Cir.

  2019).

        Although Scaperotta states that the events described in Count I and Count II

  occurred sometime during 2018, he does not identify the month or even the time of

  year when the events allegedly occurred. See ECF No. 13 at PageID ## 72–73.
                                             6
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 7 of 15               PageID #: 94




  Because Scaperotta did not provide his original Complaint to prison officials for

  mailing until December 6, 2020, see ECF. No. 1-1 at PageID # 9, it appears that his

  claims might be time-barred. See Jones v. Bock, 549 U.S. 199, 215 (2007) (“If the

  allegations . . . show that relief is barred by the applicable statute of limitations, the

  complaint is subject to dismissal for failure to state a claim[.]”). Even if timely,

  Scaperotta fails to state a cognizable claim for relief for the following reasons.

  C. Defendant KPD is Treated as Part of the Municipality of the County


        Scaperotta names as Defendants the Kauai Police Department and the

  County of Kauai. ECF No. 13 at PageID ## 70–71.

        Claims against a municipality and its respective police department are

  treated as claims against the municipality. See, e.g., Gomes v. County of Kauai,

  481 F. Supp. 3d 1104, 1110 (D. Haw. 2020) (dismissing with prejudice claims

  against the Kauai Police Department); Oyadomari v. Sutherland-Choy, 19-00656

  JAO-KJM, 2020 WL 61573, at *2 & n.6 (D. Haw. Jan. 6, 2020) (“The Honolulu

  Police Department is a division of the City and County of Honolulu and is not

  separately subject to suit under § 1983.”); Young v. Hawaii, 548 F. Supp. 2d 1151,

  1164–65 (D. Haw. 2008) (“Defendants Hawaii County Police Department and the

  County of Hawaii are treated as one party[.]”), overruled on other grounds by Dist.

  of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008);


                                              7
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 8 of 15              PageID #: 95




  Pourny v. Maui Police Dep’t, County of Maui, 127 F. Supp. 2d 1129, 1143 (D.

  Haw. 2000) (treating the Maui Police Department and the County of Maui as one

  party).

        Accordingly, Scaperotta’s claims against the Kauai Police Department are

  DISMISSED with prejudice. See Gomes, 481 F. Supp. 3d at 1110.

  D. Municipal Liability Under 42 U.S.C. § 1983

        “A municipality may be held liable as a ‘person’ under 42 U.S.C. § 1983

  when it maintains a policy or custom that causes the deprivation of a plaintiff’s

  federally protected rights.” Hyun Ju Park v. City & Cnty. of Honolulu, 952 F.3d

  1136, 1141 (9th Cir. 2020) (citing Monell v. Dep't of Soc. Servs. of City of N.Y.,

  436 U.S. 658, 694 (1978)). To state a claim based on municipal liability, “a

  plaintiff must allege either that (1) ‘a particular municipal action itself violates

  federal law, or directs an employee to do so’; or (2) the municipality, through

  inaction, failed to implement adequate policies or procedures to safeguard its

  community members' federally protected rights.” Id. (quoting Bd. of Comm'rs of

  Bryan Cnty. v. Brown, 520 U.S. 397, 404, 407-08 (1997) (other citation omitted)).

        If “a plaintiff pursues liability based on a failure to act, [he] must allege that

  the municipality exhibited deliberate indifference to the violation of [his] federally

  protected rights.” Id. (citing Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1143 (9th


                                              8
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 9 of 15             PageID #: 96




  Cir. 2012)). “Deliberate indifference is a stringent standard of fault, requiring

  proof that a municipal actor disregarded a known or obvious consequence of his

  action.” Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2011) (internal

  quotation marks and citation omitted). A state actor must recognize an

  unreasonable risk and actually intend to expose the plaintiff to such risks without

  regard to the consequences to the plaintiff. Id. “In other words, the defendant

  knows that something is going to happen but ignores the risk and exposes [the

  plaintiff] to it.” Id. (internal quotation marks and citation omitted).

        1. Count I

        Scaperotta alleges in Count I that two unidentified police officers violated

  the Fourth Amendment by using excessive force while arresting him in 2018. ECF

  No. 13 at PageID # 72. Scaperotta claims that, after he refused to comply with the

  two officers’ instruction to exit his tent, the officers opened the tent and sprayed

  Mace at him. Id. The officers then allegedly “ripped” Scaperotta from the tent,

  “tased and subdued” him, and took him to an ambulance. Id.

        Scaperotta’s claim fails at the starting gate because he does not allege that

  the officers acted pursuant to a policy or custom of the County. See Brown, 520

  U.S. at 403 (noting that a plaintiff seeking to impose liability on a municipality

  must “identify a municipal ‘policy’ or ‘custom’ that caused the plaintiff’s injury”).


                                             9
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 10 of 15          PageID #: 97




  Indeed, Scaperotta suggests just the opposite. According to Scaperotta, the KPD’s

  policy states that only “‘equal force’ should be used.” ECF No. 13 at PageID # 72.

        Moreover, Scaperotta does not allege any connection between the conduct of

  the two unidentified police officers and any action by the County. See Brown, 520

  U.S. at 404 (“[A] plaintiff must show that the municipal action was taken with the

  requisite degree of culpability and must demonstrate a direct causal link between

  the municipal action and the deprivation of federal rights.”). Scaperotta’s claim in

  Count I against the County is DISMISSED with leave granted to amend.

        2. Count II

        Scaperotta alleges in Count II that he was sexually assaulted in a Salt Pond

  Park bathroom in 2018. ECF No. 13 at PageID # 73. Scaperotta claims that the

  County did not “reinforce security measures when a known criminal element

  existed.” Id. According to Scaperotta, someone had been murdered at “Port Allen

  Airport Beach” at some point, and Salt Pond Park is “known for methamphetamine

  use.” Id.

        As a preliminary matter, Scaperotta fails to identify what right protected by

  the Constitution or created by federal statute the County allegedly violated. See id.

  To the extent relies on the Eighth Amendment, he may not do so. Although the

  Eighth Amendment prohibits cruel and unusual punishment, it only applies to


                                           10
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 11 of 15           PageID #: 98




  convicted prisoners. See Vazquez v. County of Kern, 949 F.3d 1153, 1163–64 (9th

  Cir. 2020) (“[T]he Eighth Amendment only prevents the imposition of cruel and

  unusual punishment of convicted prisoners.” (internal quotation marks and citation

  omitted)). Scaperotta was not a convicted prisoner at the time of the alleged

  assault.

        Moreover, to the extent Scaperotta’s claim is based on the County’s failure

  to act, he has not plausibly alleged that the County exhibited deliberate

  indifference to the violation of his federally protected rights. See Park, 952 F.3d at

  1141. As noted supra, deliberate indifference is a stringent standard requiring

  proof that a municipal actor disregarded a known or obvious consequence of its

  action. Id. While Scaperotta claims that someone was murdered at “Port Allen

  Airport Beach,” he does not say when this happened. Nor does he explain how this

  shows that the County was deliberately indifferent to sexual assault at Salt Pond

  Park. Likewise, while Scaperotta claims that Salt Pond Park was “known for

  methamphetamine use,” he has not plausibly alleged that the County was

  deliberately indifferent to sexual assault at the park. Scaperotta’s claim in Count II

  against the County is DISMISSED with leave granted to amend.

  E.    Doe Defendants

        Scaperotta alleges in Count I that two unidentified police officers, who are

  not named as Defendants, used excessive force during a 2018 arrest. ECF No. 13

                                            11
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 12 of 15            PageID #: 99




  at PageID # 72. If Scaperotta decides to file an amended pleading and includes a

  claim against these unknown officers in their individual capacities, he is reminded

  that Rule 10(a) of the Federal Rules of Civil Procedure requires a plaintiff to

  include the names of the parties sued in the action. The use of doe defendants is

  generally disfavored in federal court because the United States Marshal cannot

  serve a summons and complaint on an anonymous defendant. See Gillespie v.

  Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).

        A plaintiff may refer to unknown defendants as Defendant John Doe 1, John

  Doe 2, and so on, but he must allege sufficient facts to show how each doe

  defendant individually violated his constitutional rights. If the plaintiff does so, he

  may be given leave to obtain the names of doe defendants during discovery and

  seek leave to amend to name those defendants, unless it is clear that discovery will

  not uncover their identities, or that the complaint will be dismissed on other

  grounds. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing

  Gillespie, 629 F.2d at 642). Assuming Scaperotta’s decides to file an amended

  pleading naming a doe defendant, his claims are timely, and he is able to state a

  colorable claim for relief, Scaperotta is NOTIFIED that any amended pleading

  cannot be served unless he identifies the Kauai Police Department officers who

  allegedly violated his constitutional rights.




                                             12
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 13 of 15           PageID #:
                                    100



                              IV. LEAVE TO AMEND

       The First Amended Complaint is DISMISSED with partial leave granted to

 amend. Scaperotta may file an amended complaint on or before March 30, 2021.

 He must comply with the Federal Rules of Civil Procedure and the Local Rules for

 the District of Hawaii. Local Rule 10.4 requires that an amended complaint be

 complete in itself, without reference to any prior pleading. An amended complaint

 must be short and plain, and it must comply with Rule 8 of the Federal Rules of

 Civil Procedure. An amended complaint will supersede the preceding complaint.

 See Ramirez v. County of San Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015).

 Defendants not renamed and claims not realleged in an amended complaint may be

 deemed voluntarily dismissed. See Lacey v. Maricopa Cnty., 693 F.3d 896, 928

 (9th Cir. 2012).

                               V. 28 U.S.C. § 1915(g)

       If Scaperotta fails to file an amended complaint, or is unable to amend his

 claims to cure their deficiencies, this dismissal may count as a “strike” under

 28 U.S.C. § 1915(g). Under this “3-strikes” provision, a prisoner may not bring a

 civil action or appeal a civil judgment in forma pauperis,

       if the prisoner has, on 3 or more prior occasions, while incarcerated or
       detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical
       injury.
                                          13
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 14 of 15             PageID #:
                                    101




 28 U.S.C. § 1915(g).

                                 VI. CONCLUSION

       (1) The Complaint is DISMISSED for failure to state a claim pursuant to

 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

       (2) Any claims against the Kauai Police Department are DISMISSED with

 prejudice.

       (3) Scaperotta’s claims against the County of Kauai are DISMISSED with

 leave granted to amend.

       (4) Scaperotta may file an amended pleading that cures the noted

 deficiencies in his claims on or before March 30, 2021.

       (5) The Clerk is DIRECTED to send Scaperotta a blank prisoner civil rights

 complaint form so that he can comply with this order if he elects to file an

 amended pleading.

 //

 //

 //

 //

 //




                                          14
Case 1:20-cv-00542-LEK-KJM Document 17 Filed 03/16/21 Page 15 of 15            PageID #:
                                    102



       (6) Failure to timely file an amended pleading may result in AUTOMATIC

 DISMISSAL of this suit without further notice, and Scaperotta may incur a strike

 under 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, March 16, 2021.


                                                          / Leslie E. Koba ashi
                                                          Leslie E. Kobayashi
                                                          United States District Judge




 CHRISTOPHER JAY SACPEROTTA VS. KAUI POLICE DEPARTMENT,
 ET AL.; CV 20-00542 LEK-KJM; ORDER DISMISSING FIRST AMENDED
 COMPAINT WITH PARTIAL LEAVE TO AMEND

                                        15
